                            Case 1:17-cr-00630-ER Document 234 Filed 03/03/20 Page 1 of 2
                                                        LAW OFFICES

                                             DAVID M. GARVIN, P.A.
                                          200 SOUTH BISCAYNE BOULEVARD, SUITE 3150
                                                     MIAMI, FLORIDA 33131
              TAX LAW                               TELEPHONE (305) 371-8101
                                                       FAX (305) 371-8848
          David M. Garvm                                                                       E-MAIL: ontrial2@gmail.com
Florida Bar Board Certified in Taxation                                                        WEIISITE: davidmgarvm.com
              LLM, Tax




                                                                               March 3, 2020



          BY ECF and E-Mail
          Honorable Edgardo Ramos
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, New York 10007


          Re: United States v. Mark S. Scott, SlO 17 Cr. 630(ER)


          Dear Judge Ramos:
                 Please accept this letter as my request for leave to permit me to attend the bond
          hearing scheduled for March 12, 2020 at 5:00 pm by telephone. Mr. Devlin-Brown, and
          Mr. Scott will be present in Court for the hearing.

                  During the past few weeks a crisis has developed arising from the spread of the
           coronavirus. The virus has proven to be highly contagious and in a significant percentage
           of cases, fatal. The Center of Disease Control initially set a testing protocol that tested
           only persons traveling from certain geographic regions of China, Iran and Italy. No other
           persons were tested at the airports and seaports of the United States even if the person
           displayed symptoms associated with the virus.

                  The Center of Disease Control has recently changed its testing protocol to include
           persons at seaports and airports that display symptoms associated with the coronavirus.
           With the new testing protocol the Center of Disease Control anticipates a significant
           increase in the number of confirmed cases in the United States. At the present time there
           are approximately 100 confirmed cases.
          Case 1:17-cr-00630-ER Document 234 Filed 03/03/20 Page 2 of 2



BY ECF and E-Mail
Honorable Edgardo Rarnos
United States District Judge
Southern District of New York
March 3, 2020
Page -2-


       Persons with the coronavirus may have the disease for up to 14 days without
displaying any symptoms but during this period of time may be contagious.
Approximately 50 percent of the confirmed cases have been traced to persons who have
traveled by aircraft. The remaining cases have been traced to persons who have traveled
by cruise ship with a few cases that appear to have contracted the virus from exposure to
the community.

       Most disturbing, today it is reported that a lawyer who works in Manhattan, New
York traveled to Miami, Florida by airplane while he was ill and returned to New York.
To attend the hearing scheduled for March 12, 2020 at 5:00 pm, Mr. Garvin will be
required to travel by airplane from Miami, Florida to New York. The following day, Mr.
Garvin will be required to travel with approximately 150 other passengers for several
hours in an enclosed environment from New York to Miami, Florida. Both Florida and
New York are states with confirmed cases of coronavirus.

       The air conditioning system of the aircraft recirculates the cabin air. Passengers on
each flight will not know for 14 days whether they were unfortunate enough to have
contracted the disease. Through this motion the undersigned seeks to avoid placing
himself in harm’s way.

       Counsel for the United States have stated that the United States has no objection to
this motion. The granting of this motion will not prejudice any party. The interests of
justice would be best served by the granting of this letter motion. Based upon the
aforementioned, the undersigned respectfully moves for leave to attend the bond hearing
scheduled for March 12, 2020 at 5:00 pm by telephone.


                                                                   Respectfully submitted,

                                                                  /s/ David M Garvin
                                                                  David M. Garvin


                                                 DAVID M. GARVIN, PA.
         200 SOTJTHBISCAYNEBOULEVARD • SUITE31SO • MIAMI,FLORIDA33131 • TELEPHONE (305) 371-8101 • FAX (305) 371-8848
